


Exhibit 10.5


[Letterhead of Avon Products, Inc.]
EXECUTION VERSION
LETTER WAIVER
Dated as of July 31, 2012
To the banks, financial institutions
and other institutional lenders
(collectively, the “Banks”)
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the “Administrative Agent”) for the Banks


Ladies and Gentlemen:
We refer to the Revolving Credit and Competitive Advance Facility Agreement,
dated as of November 2, 2010 (the “Credit Agreement”) among the undersigned and
you. Capitalized terms not otherwise defined in this Letter Waiver have the same
meanings as specified in the Credit Agreement.
As previously disclosed in API's annual report on Form 10-K for the year ended
December 31, 2011, in the fourth quarter of 2011, API recorded a non-cash charge
of $263 million to adjust good will and indefinite lived intangible assets
related to API's Silpada business (the “Silpada Non-cash Charge”). Due to the
Silpada Non-cash Charge, as of September 30, 2012, depending upon API's
financial result for the third quarter of 2012, API may be unable to comply with
the Interest Coverage Ratio covenant set forth in the Credit Agreement. Since it
was incurred in the fourth quarter of 2011 and the Interest Coverage Ratio under
the Credit Agreement is calculated based on a period of four fiscal quarters
ending on the date of determination, the Silpada Non-cash Charge will not be
relevant to calculations of the Interest Coverage Ratio for fiscal quarters
after the third quarter of 2012.
For purposes of Section 7.02(d) of the Credit Agreement, we hereby request that
you waive, and by executing this Letter Waiver you hereby waive, the requirement
that we include in the calculation of Interest Coverage Ratio the Silpada
Non-cash Charge and permit us, solely for the calculation of the Interest
Coverage Ratio as of September 30, 2012, to add back to the consolidated pre-tax
income of API and its Consolidated Subsidiaries the Silpada Non-cash Charge.
This Letter Waiver shall become effective as of the date first above written
when, and only when, the Administrative Agent shall have received counterparts
of this Letter Waiver executed by us and the Required Banks.
The Credit Agreement and the Notes, except to the extent of the waiver
specifically provided above, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Letter Waiver shall not operate as a waiver of any right, power or remedy of any
Bank or the Administrative Agent under the Credit Agreement, or constitute a
waiver of any provision of the Credit Agreement.
If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to Dovid Duchman, Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022.



--------------------------------------------------------------------------------






This Letter Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver by telecopier or other electronic means
shall be effective as delivery of a manually executed counterpart of this Letter
Waiver.
This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.
Very truly yours,
 
 
AVON PRODUCTS, INC.
 
 
 
 
 
 
 
By:
/s/ Richard J. Valone
 
 
 
 
Name: Richard J. Valone
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
AVON CAPITAL CORPORATION
 
 
 
 
 
 
 
By:
/s/ Richard J. Valone
 
 
 
 
Name: Richard J. Valone
 
 
 
Title: Vice President & Treasurer




2

--------------------------------------------------------------------------------






Agreed as of the date first above written:
 
 
 
 
 
 
 
 
CITIBANK, N.A.,
 
 
 
 
as Administrative Agent and as a Bank
 
 
 
 
 
 
 
 
By: /s/ Michael Vondriska
 
 
 
Name: Michael Vondriska
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By: /s/ J. Casey Cosgrove
 
 
 
Name: J. Casey Cosgrove
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
By: /s/ Tony Yung
 
 
 
Name: Tony Yung
 
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
DEUTCHE BANK AG NEW YORK BRANCH
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By: /s/ Alan Vitulich
 
 
 
Name: Alan Vitulich
 
 
 
 
Title: Vice President
 
 
 
 






--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA
 
 
 
 
 
 
 
 
By: /s/ Michelle Latzoni
 
 
 
Name: Michelle Latzoni
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
 
 
 
 
 
 
By: /s/ Brendan MacBride
 
 
 
Name: Brendan MacBride
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
BANCO SANTANDER, S.A., NEW YORK BRANCH
 
 
 
 
 
 
 
By: /s/ Rita Walz-Cuccioli
 
 
 
Name: Rita Walz-Cuccioli
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
By: /s/ Terence Corcoran
 
 
 
Name: Terence Corcoran
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
BNP PARIBAS
 
 
 
 
 
 
 
 
 
By: /s/ Simone G. Vinocour McKeever
 
 
 
Name: Simone G. Vinocour McKeever
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
By: /s/ Angela B. Arnold
 
 
 
Name: Angela B. Arnold
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA ARIA S.A., NEW YORK BRANCH
 
 
 
 
 
 
By: /s/ Paul A. Rodriguez
 
 
 
Name: Paul A. Rodriguez
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
By: /s/ Nietzche Rodricks
 
 
 
Name: Nietzche Rodricks
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY
 
 
 
 
 
 
 
 
By: /s/ Daniel J. Boote
 
 
 
Name: Daniel J. Boote
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 




